FILED
                              NOT FOR PUBLICATION                           DEC 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


DOMINGO CANSECO-RODRIGUEZ,                       No.   15-71170
AKA Domingo Conseco Rodriguez,
                                                 Agency No. A091-814-678
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2016**

Before:        WALLACE, LEAVY, and FISHER, Circuit Judges.

      Domingo Canseco-Rodriguez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

           *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s continuous physical presence determination.

Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850-51 (9th Cir. 2004). We deny the

petition for review.

      Substantial evidence supports the agency’s determination that Canseco-

Rodriguez failed to provide sufficient testimonial and documentary evidence to

establish the requisite ten years of continuous physical presence in the United

States. See 8 U.S.C. § 1229b(b)(1)(A), (d)(1).

      We reject Canseco-Rodriguez’s contention that the agency failed to analyze

all relevant evidence. See Najmabadi v. Holder, 597 F.3d 983, 990-91 (9th Cir.

2010) (holding the BIA adequately considered evidence and sufficiently

announced its decision).

      PETITION FOR REVIEW DENIED.




                                          2                                   15-71170